ZACHARY W.CARTER                                                                        JOHN L. GARCIA
                                       The City of New York                    Assistant Corporation Counsel
Corporation Counsel
                                                                                       phone:(212)356-5053
                                   LAW DEPARTMENT                                        fax:(212)356-2034
                                          100 CHURCH STREET                           johgarci@law.nyc.gov
                                          NEWYORK,N.Y. 10007


                                                                 October 24,2018
VIA ECF
Honorable Cheryl L. Pollak
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

     Re:       Darlene Cook, et al. v. Citv ofNew York, et al.
               15-CV-6559(ILG)(CLP)

Your Honor:

          I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
New York City Law Department, and the attorney representing Defendants City of New York,
Police Officer Arturo Gomez, Sergeant Edward Leisengang, Cerissa Wright, and Sasha Dawson
in the above-referenced matter. Pursuant to the Court's October 10, 2018 Order, Defendants
write concerning the physical file of Plaintiff Shaqueena Cook's New York City Administration
for Children's Services ("ACS") records. Defendants also write to respectfully request that the
Court grant a brief ten (10) day extension of time for Defendants to provide the Court with a
proposed so-ordered subpoena.

           As Your Honor is aware, this case concerns the emergency removal, on March 11, 2014,
oftwo ofPlaintiff Shaqueena Cook's children and the subsequent arrests of Shaqueena Cook and
her aunt Plaintiff Darlene Cook on that same date. On August 31, 2018, Plaintiffs moved to
compel additional discovery by a date certain, including the physical file of Shaqueena Cook's
ACS records. (Civil Docket Entry No. 78.) Defendants opposed that application on September
11, 2018. (Civil Docket Entry No. 80.) In their opposition. Defendants advised the Court that
the physical records were last in possession of an individual who no longer works for ACS.
Thereafter, at the October 10, 2018 conference, the Court ordered Defendants to inform the
Court by today if ACS has been able to locate the file in question and if not, to seek a so-ordered
subpoena to compel production of same from the non-party, former ACS employee who was last
in possession of the records.

        Despite its best efforts, ACS has still been unable to locate the physical copy of the
relevant portion of Plaintiff Shaqueena Cook's ACS records. Upon information and belief, ACS
diligently attempted to locate the file by searching their storage facility, inquiring with the last
unit that had an active ACS case with Shaqueena Cook as to the whereabouts of the records, and
checked to see if the records are associated with the children's current foster parents, but to no
avail. Upon information arid belief, ACS is unable to locate the physical copy of the relevant
portion of Plaintiff Shaqueena Cook's ACS records.

        With respect to the Court's Order for defendants to seek a so-ordered subpoena to be
served on the former ACS employee in an attempt to locate the records, upon information and
belief, there was a delay in obtaining this former employee's last known address as ACS was
focusing their efforts on attempting to locate the file in addition to their regular duties. This
Office, however, has been advised that issue will be remedied shortly. As such, it is the hope
that this Office should be able to obtain her last known address from ACS within the week and
thereafter prepare a subpoena for Your Honor's endorsement.1 Defendants sincerely apologize
for the delay in seeking this extension as the undersigned did not learn of this issue until after
regular business hours today. Defendants sought Plaintiffs' consent through their counsel by
telephone and email, but have not received a response.

        For the foregoing reasons, it is respectfully requested that the Court grant defendants a
brief ten (10) day extension, i.e. to and including November 2, 2018, to provide the Court with a
request for a so-ordered subpoena to compel production of the records from the non-party,
former ACS employee.

       Defendants thank the Court for its attention to this matter.

                                                             Respectfully Submitted,


                                                                       s/

                                                             John L. Garcia
                                                             Assistant Corporation Counsel

cc:    Ryan Lozar, Esq.
       Attorney for Plaintiffs
       305 Broadway, 14th Floor
       New York, New York 10007


                                                                      /s/ Cheryl Pollak




1 In addition, the requested extension of time is necessary because the undersigned is scheduled
to begin trial on October 29, 2018 that is expected to last three to four days in the Southern
District of New York in the matter of Thomas Girbes-Pierce v. City of New York, et al., 16 Civ.
7510. As such, the undersigned will be extremely busy preparing and conducting trial in the
coming days. As such, additional time should provide the undersigned sufficient time to obtain
the information from ACS and thereafter prepare a subpoena for Your Honor's endorsement.
                                               -2-
